                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


JOSHUA BELLA,

      Plaintiff,

     v.                                             Case No. 19-cv-1149

BRIAN FOSTER, et al.,

       Defendants.


ORDER ON PLAINTIFF’S MOTION TO SECURE LEGAL DOCUMENTS AN
        MOTION FOR TEMPORARY RESTRAINING ORDER
              AND PROHIBITORY INJUNCTION


      Before me are two motions filed by Plaintiff Joshua Bella, a “motion to secure

legal documents” and a “motion for a temporary restraining order and prohibitory

injunction.” (ECF Nos. 21 and 23.) Regarding the motion to secure legal documents,

Bella explains that he saves his legal documents on a thumb drive, but the thumb

drive “must be turned into staff” at the end of use. (ECF No. 21.) He asks for an

order to password-protect his thumb drive to prevent alterations to his legal

materials. (Id.) As to the motion for a temporary restraining order, Bella states that

he was physically assaulted four times over a nine-day period and all of his canteen

items were stolen. (ECF No. 23.) He asks for an order to “change[] [his] cell

placement.” (Id. at 2.)

       I will construe Bella’s motions as a mandatory preliminary injunction. See

Taylor v. Sutterer, 2019 WL 6701917, at *3 (S.D. Ill. Dec. 9, 2019) (noting that a
motion that requires an affirmative act by the defendants is construed as a

“mandatory preliminary injunction.”) Mandatory preliminary injunctions are

“cautiously viewed and sparingly issued” because they require the court to

command the defendants to take a particular action. Id. To obtain a mandatory

preliminary injunction, Bella must establish that: (1) his underlying case has a

reasonable likelihood of success on the merits, (2) no adequate remedy at law exists,

and (3) he will suffer irreparable harm without the injunction. Id. (citing Turnell v.

CentiMark Corp., 796 F.3d 656, 661 (7th Cir. 2015)).

       In the prison context, the court’s authority to issue an injunction is

circumscribed by the Prison Litigation Reform Act (“PLRA”). Westefer v. Neal, 682

F.3d 679, 683 (7th Cir. 2012). Injunctive relief “must be narrowly drawn, extend no

further than necessary to correct the harm the court finds requires preliminary

relief, and be the least intrusive means necessary to correct that harm.” 18 U.S.C. §

3626(a)(2). The PLRA “enforces a point repeatedly made by the Supreme Court in

cases challenging prison conditions: prisons officials have broad administrative and

discretionary authority over the institutions they manage.” Westefer, 682 F.3d at

683.

       On the record before me, I will deny Bella’s request to order the prison to

password-protect his thumb drive because that injunction does not pertain to the

issues in this case. See Mason v. Freeman, 2019 WL 2173480, at *2 (S.D. Ill. May

20, 2019) (noting that a prisoner-plaintiff cannot establish a reasonable likelihood of

success on the merits when the allegations in an injunction “do not pertain to the

                                          2
issues in this case.”) The court allowed Bella to proceed with a failure-to-protect

claim and a retaliation claim. (See ECF No. 18.) The allegations in his motion

injunction for a temporary restraining order and prohibitory injunction involve a

possible access-to-the-courts claim. Bella can address problems regarding his thumb

drive through the institution’s Inmate Complaint Review System. If that doesn’t

resolve the problem, he can file a separate lawsuit against the individual or

individuals he believes is hindering his access-to-the-courts. Bella cannot seek the

injunction he wants through this lawsuit.

      I will also deny Bella’s request to order the prison to change his cell

placement. Defendants explain that, in June 2019, they moved Bella to South Cell

Hall in response to the altercation that forms the basis of this motion for injunction.

(ECF No. 23 at 2-3.) They explain that they are not aware of any other altercations

involving Bella since being moved to the South Cell Hall. (Id.) If Bella believes that

he is still in danger, he should resubmit DOC-1803 and provide specific information

(such as names, dates, and details of the perceived threat) so that DOC staff can

properly reinvestigate the issue. (Id.) Bella cannot circumvent the remedies

available at the institution by directly requesting an injunction from the federal

court. Therefore, I will deny both requests for an injunction.

      NOW, THEREFORE, IT IS ORDERED that plaintiff’s “motion to secure

legal documents” (ECF No. 21) is DENIED.

      IT IS ORDERED that plaintiff’s “motion for a temporary restraining order

and prohibitory injunction” (ECF No. 23) is DENIED.

                                            3
Dated at Milwaukee, Wisconsin this 15th day of January, 2020.

                                     BY THE COURT:

                                     s/Nancy Joseph
                                     NANCY JOSEPH
                                     United States Magistrate Judge




                                 4
